Title: To Thomas Jefferson from Edmund Randolph, 3 May 1787
From: Randolph, Edmund
To: Jefferson, Thomas



Dear Sir
Richmond May 3 1787

Mr. John Ammonett, who will deliver this letter into your hands, is a descendant from one of the French refugees, patronized and fixed here by King William. He has persuaded himself, upon seeing some publication or other, that restitution is to be made of all the property, which was abandoned by his ancestor. I know not, what testimonies he possesses of his right to inherit, but presume that he is properly provided. He has requested me to recommend him to your protection; to do which I am inclined from the knowledge of his good nature, and of the approbation, which he has received from the merchant, with whom he has lived, as an assistant. But I am convinced, that it would be a sufficient reason with you to befriend him, merely to learn that he is a helpless Virginian and meriting every favor, which integrity and an obliging disposition ought at any time to receive.
I am, dear sir, with great truth yr. friend and serv.

Edm: Randolph

